DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
Allowable Subject Matter
Claims 1-6 and 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Park et al. (US 2005/0095358) teaches a method of depositing a diffusion aluminide coating on a specified internal portion of a gas turbine (Abst.) comprising the steps of: forming a mixture of coating particles and a binder (Abst.; ¶¶ 0010-0012); applying a coating of the mixture onto a portion of the gas turbine component (¶¶ 0010-0012); and thermally treating the mixture at a temperature between 800 and 1150˚C to remove the binder and diffusively coat the component with aluminum (¶¶ 0010-0012; 0019-0020).
While Park fails to expressly state which portion of the internal component is coated, Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Additionally, Hardy et al. (US 6,924,038) explains that it is important to restrict which portions of a gas turbine component are coated with a diffusion barrier coating in order to ensure that the mounting portions remain uncoated to preserve dimensional tolerances (1:8-18).  

None of the remaining prior art on record remedies this deficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712